Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   April 13, 2016

The Court of Appeals hereby passes the following order:

A16D0307. HENRY LEE BONNER v. THE STATE.

      Henry Lee Bonner pled guilty to armed robbery in 2010, and was sentenced to
15 years to serve. Bonner later filed a motion to set aside his judgment of conviction,
arguing that his indictment was flawed. The trial court denied the motion, and
Bonner filed this application for discretionary appeal to challenge the order. We,
however, lack jurisdiction.
      “[A] petition to vacate or modify a judgment of conviction is not an appropriate
remedy in a criminal case.” Harper v. State, 286 Ga. 216, 218 (1) (686 SE2d 786)
(2009). Any appeal from an order denying or dismissing such a motion must be
dismissed. See id. at 218 (2); Roberts v. State, 286 Ga. 532, 532 (690 SE2d 150)
(2010). A direct appeal may lie from an order denying a motion to vacate or correct
a void sentence, but only if the defendant raises a colorable claim that the sentence
is, in fact, void. See Harper, supra at 217 n.1; Burg v. State, 297 Ga. App. 118, 119
(676 SE2d 465) (2009). “Motions to vacate a void sentence generally are limited to
claims that—even assuming the existence and validity of the conviction for which the
sentence was imposed—the law does not authorize that sentence, most typically
because it exceeds the most severe punishment for which the applicable penal statute
provides.” von Thomas v. State, 293 Ga. 569, 572 (2) (748 SE2d 446) (2013).
Accordingly, when a sentence is within the statutory range of punishment, it is not
void. See Jones v. State, 278 Ga. 669, 670 (604 SE2d 483) (2004).
      Bonner does not argue that his sentence fell outside the permissible statutory
range; rather, he challenges the validity of his indictment. Thus, Bonner has not
raised a colorable void sentence claim. Accordingly, we lack jurisdiction over this
appeal, which is hereby DISMISSED.


                                      Court of Appeals of the State of Georgia
                                                                           04/13/2016
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.




                                         2